Case: 18-12324    Date Filed: 03/19/2019   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-12324
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 8:17-cr-00442-SDM-AEP-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

CHAUNCEY GREGORY,

                                                               Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                  (March 19, 2019)

Before WILSON, WILLIAM PRYOR, and HULL, Circuit Judges.

PER CURIAM:

         Chauncey Gregory pleaded guilty to possessing cocaine with intent to

distribute under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii) and being a felon in
                Case: 18-12324       Date Filed: 03/19/2019      Page: 2 of 5


possession of a firearm under 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district

court sentenced Gregory to 210 months’ imprisonment. 1 The district court’s

calculation included an 89-month upward variance for Gregory’s obstructive

presentence conduct. The government established that, while awaiting sentencing,

Gregory mailed a package of marijuana to a detective who worked on his case in

an apparent attempt to harm that detective’s career. A search of Gregory’s home

revealed that he possessed the addresses and contact information for several law

enforcement officers and their families. Gregory now appeals, arguing that the

district court’s upward variance rendered his sentence substantively unreasonable.

We disagree and affirm.

       We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51 (2007). A sentence is substantively reasonable if

the totality of circumstances and the 18 U.S.C. § 3553(a) sentencing factors

support it. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). The

sentencing factors include the nature and circumstances of the offense, the history

and characteristics of the defendant, and the need to protect the public. 18 U.S.C.

§ 3553(a)(1)–(2). The party challenging the sentence must prove that the sentence




1
  The district court sentenced Gregory to 210 months for the drug charge and 120 months for the
firearm charge, to be served concurrently.
                                               2
              Case: 18-12324     Date Filed: 03/19/2019    Page: 3 of 5


is unreasonable in light of the record and the § 3553(a) factors. United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). A court can abuse its discretion when it fails to consider significant

relevant factors, gives an improper or irrelevant factor significant weight, or

commits a clear error by unreasonably balancing the proper factors. United States

v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Absent clear error, we

will not reweigh the § 3553(a) factors. United States v. Langston, 590 F.3d 1226,

1237 (11th Cir. 2009). In applying an upward variance, the district court is

permitted to consider factors that were already accounted for in the Guideline

range. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). A sentence

well below the statutory maximum is an indicator of its reasonableness. Gonzalez,

550 F.3d at 1324.

      The district court carefully considered and weighed the Guideline range,

statutory penalties, and § 3553(a) factors. First, the nature of Gregory’s offenses

included possession of drugs and a firearm in his home where children were

present. Second, Gregory mailed marijuana to a law enforcement officer in an

apparent attempt to sabotage the government’s case against him which, at the least,

could have seriously impacted that detective’s career. Third, Gregory obtained the

                                          3
               Case: 18-12324     Date Filed: 03/19/2019    Page: 4 of 5


personal addresses and contact information for several other law enforcement

officers and their families. Fourth, Gregory was apparently undeterred by the

minimum sentence he was already facing when he chose to send drugs to the

detective. The district court noted that, given these facts, Gregory presented “a

persistent and imminent danger to the community.”

      Gregory argues that his sentence was unduly harsh compared to similar

cases. He argues that his case is most analogous to United States v. Simons, 540 F.

App’x 282 (5th Cir. 2013). Aside from being unpublished and non-binding,

Simons is easily distinguished. In Simons, the Fifth Circuit affirmed a 29-month

upward variance when a defendant attempted to send a letter from prison that may

have put officers in danger. Simons, 540 F. App’x at 289. Unlike in Simons,

Gregory actually sent illegal drugs to the home of an officer and had the addresses

for other officers and their families. There is no unwarranted sentencing disparity

here. Gregory also argues that the district court should not have applied an upward

variance because the Guidelines had already considered his obstructive conduct.

But as the district court correctly noted, it was proper for the court to also consider

that conduct in applying an upward variance. Amedeo, 487 F.3d at 833–34.

Finally, the sentence was well below the statutory maximum sentence of life

imprisonment. Gonzalez, 550 F.3d at 1324.




                                           4
              Case: 18-12324     Date Filed: 03/19/2019    Page: 5 of 5


      In light of these considerations, the district court’s sentence was not

substantively unreasonable, and we affirm.

      AFFIRMED.




                                          5